Title: To George Washington from William Smallwood, 18 October 1781
From: Smallwood, William
To: Washington, George


                  
                     Dear Sir,
                     Annapolis October 18th 1781.
                  
                  I was honored with your Favor dated the 6th Instant, and regret much that the Commands are so filled—and that Circumstances will not admit of my having the Pleasure of joining you in the Enterprize below—especially as I see no possibility of pushing the recruiting Service shortly, with any prospect of Success—for want of Specie, or some other Medium that would circulate, to engage the Men, if this and proper Supplies could be obtained, I think great advances might be made towards compleating our Quota; for  daily apply to enlist, and seem very desirous of engaging if the Money could be paid down; but the Circulation of our  Emission is entirely stopped, and there is not a Copper of Specie in the Treasury, by which means the recruiting Service is totally at a stand.
                  Our Legislative and Executive branches seem disposed to make every Effort, and have promised to obviate this Evil as soon as possible, and you may rest assured as soon as this can be effected, that no Exertions of mine shall abate in promoting this—Service to the utmost of my powers.
                  On the 13th a Detachment of upwards of one Hundred and sixty Men inclusive of those of the fifth Regiment—those of the third and fourth left in the Hospital and such Straglers as have been picked up, marched to join the Maryland Troops before York, there are one hundred and fifty nine Months Men, who shall be held ready to move agreeable to your Orders, they are fully armed and accounted, but want every sort of Cloathing Suitable tothe approaching Season and Operations below, which the State  any proposal of furnishing; however some of the Men have Cloathing at Home, to all such who can be depended on, and who can return  in the course of eight or ten Days, I propose furloughing to get their Cloathing,that they may be equipped in the best manner possible should their Service be required.  I have the honor to remain with very sincere Regard Your most Obedt Hble Servt
                  
                     W. Smallwood
                  
               